Office Action

The amendment filed on February 21, 2020 with respect to the rejection of the claimed design under 35 USC 171 has been fully considered but is not persuasive. The rejection is given again herein and made final. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Final Rejection
35 USC 171
The claim is finally rejected under 35 U.S.C. 171 as being directed to nonstat-utory subject matter in that it lacks ornamentality. 

An ornamental feature or design has been defined as one which was “created for the purpose of ornamenting” and cannot be the result or “merely a by-product” of functional or mechanical considerations. See In re Carletti, 328 F.2d 1020, 140 USPQ 653, 654 (CCPA 1964); Blisscraft of Hollywood v. United Plastic Co., 189 F. Supp. 333, 337, 127 USPQ 452, 454 (S.D.N.Y. 1960), aff’d, 294 F.2d 694, 131 USPQ 55 (2d Cir. 1961). It is clear that the ornamentality of the article must be the result of a conscious act by the inventor, as 35 U.S.C. 171 requires that a patent for a design be given only to “whoever invents any new, original, and ornamental design for an article of manufacture.” Therefore, for a design to be ornamental within the requirements of 35 U.S.C. 171, it must be “created for the purpose of ornamenting.” See In re Carletti, 328 F.2d 1020, 1022, 140 USPQ 653, 654 (CCPA 1964).

To be patentable, a design must be “primarily ornamental.” “In determining whether a design is primarily functional or primarily ornamental the claimed design is viewed in its entirety, for the ultimate question is not the functional or decorative aspect of each separate feature, but the overall appearance of the article, in determining whether the claimed design is dictated by the utilitarian purpose of the article.” See L. A. Gear Inc. v. Thom McAn Shoe Co., 988 F.2d 1117, 1123, 25 USPQ2d 1913, 1917 (Fed. Cir. 1993). The court in Norco Products, Inc. v. Mecca Development, Inc., 617 F.Supp. 1079, 1080, 227 USPQ 724, 725 (D. Conn. 1985), held that a “primarily functional invention is not patentable” as a design.

A determination of ornamentality is not a quantitative analysis based on the size of the ornamental feature or features but rather a determination based on their ornamental contribution to the design as a whole.

While ornamentality must be based on the entire design, “[i]n determining whether a design is primarily functional, the purposes of the particular elements of the design necessarily must be considered.” See Power Controls Corp. v. Hybrinetics, Inc., 806 F.2d 234, 240, 231 USPQ 774, 778 (Fed. Cir. 1986). See, e.g., Smith v. M & B Sales & Manufacturing, 13 USPQ2d 2002, 2004 (N. D. Cal. 1990) (if “significant decisions about how to put it [the item] together and present it in the marketplace 

The following evidence establishes a prima facie case of a lack of ornamentality:

The claimed design is a cylindrical screw head with a chamfered edge. The side of the cylindrical screw head has no surface ornamentation, pattern or texture. The top of the screw head has a tripartite recessed area, where each lobe of the recessed area has a rounded perimeter. The surface of the cylindrical screw head surrounding the recessed area is plain, with no surface ornamentation, pattern, or texture.

U.S. Patent Application Publication No. 2018/0193986, which is the patent application publication of applicant’s own copending utility patent application 15/741,929, describes the functional considerations behind the appearance of the recessed area of the claimed design in paragraphs 0047-0055:

 [0047] As shown in FIGS. 3a and 3b, the screw 2 has a geometry which is complementary to that of the screwing tool 1. 
 
[0048] More specifically, the screw 2 comprises a functional portion 30 with a screw pitch and a head 32 comprising a recess 34 which is designed to receive at least partially the second part 8 of the screwing tool 1, the recess 34 having a peripheral envelope with a generally conical form, the base of which is situated on its opening side, and having three longitudinal excess thicknesses 36 with conical generatrices, regularly distributed, defining three identical radial transmission receptacles 38. 
 
[0049] In a cross-section perpendicular to the longitudinal direction of the screw, each of the receptacles 38 has a distal tangential portion 40 which extends substantially according to an arc of a circle, and is extended on both sides by two connection portions 42, each of which is defined by a curve comprising a substantially radial main part 44, and having a point of inflection before re-joining a proximal joining region 46 which is situated on one of the excess thicknesses 36, and ensures the joining with an adjacent connection portion 42. 
 
[0050] In addition, according to the longitudinal direction, the joining regions 46 have a smaller cone angle than the cone angle of the tangential portions 40, and substantially smaller than 5.degree., preferably smaller than 3.degree.. 
 
[0051] The cone angle of the joining regions 46 is more preferably between 0.5 and 2.5.degree., and still more preferably between 1 and 2.degree.. In addition, this angle is preferably slightly larger than that of the screwing tool 1, in order to ensure that the latter can be well inserted as far as the bottom of the recess 34. 
 
[0052] As is the case for the tool 1, the angle which is situated between the main parts 44 of the two connection portions 42 of a single transmission receptacle 38 is equal to, or larger than, the angle which is situated between the main parts 44 of two adjacent connection portions 42 belonging to adjacent transmission receptacles 38. 
 

 
[0054] Thanks to the above-described characteristics, a screwing tool 1 and the corresponding screw 2 are obtained which have considerable comfort of use, because of the large conical opening of the recess of the screw, which facilitates the insertion of the tool, and ensures self-guiding of the latter. 
The conical recess also makes it possible to use a single tool for several dimensions of screws, as already stated. The radial orientation of the connection portions ensures optimal transmission of the torque from the tool to the screw, whereas the relative dimensions respectively of the transmission lobes and the transmission receptacles ensure that high levels of torque can be transmitted without risk of damaging either the tool or the screw. Finally, the particular choice of the cone angle of the joining regions makes it possible to obtain a stick fit effect which is very convenient during use of the screwing tool. The joining regions scarcely intervene in the transmission of the torque, and thus the fact of providing a different cone angle does not affect the quality of transmission of the torque. Although the production of conical surfaces is more complex than the production of flat surfaces, it nevertheless makes it possible to increase substantially the surfaces which are in contact (for an identical angle between two connection parts situated opposite one another), and therefore to improve the quality of the stick fit effect thus obtained. In addition, as previously emphasized, implementation of these surfaces which give rise to the stick fit effect at the joining regions is advantageous since the latter have a reduced angular opening (in transverse cross-section). In fact, a measure of this type makes it possible to maintain a larger cone angle at the tangential portions, which have a large angular opening, which is more favorable from the point of view of comfort of use during insertion of the tool in the screw. 
 
[0055] This therefore provides a geometry which constitutes an excellent compromise for complying simultaneously and satisfactorily with all the criteria which a screwing tool-screw assembly must fulfill.

Specifically, the ‘986 publication describes how the recessed area of the claimed design is designed to accommodate the corresponding tool. The ‘986 publication provides prima facie evidence that the recessed area of the claimed design must be designed as shown in the claimed design in order to perform its intended function of accommodating the particular corresponding tool. See Best Lock Corp. v. Ilco Unican Corp.,40 USPQ2d 1048; 94 F3d 1563 (Fed. Cir. 1996).

Because the appearance of the recessed area of the claimed design is determined by primarily functional considerations, and because the remainder of the claimed design is a plain and unornamented, the claimed design as a whole does not appear to be primarily ornamental and is therefore not statutory subject matter for a design patent.

Response to Argument
In the response filed February 21, 2020, applicant filed a declaration from inventor Christian Tissières attesting to the ornamentality of the claimed design. 

The examiner notes that Mr. Tissières’ arguments in the declaration are made with respect to WO 2017/005825 A1, while the rejection of the claimed design is based on United States Patent 

In the Tissières declaration, Mr. Tissières attests:

1. That the invention of WO 2017/005825 A1 is related to the slopes of the cone within the screw head, and not the specific shapes of the lobes.

2. That the shape of the lobe can be varied and have the same technical effect. 

3. That the shape of the lobes provides a “streamlined and pleasant ornamental appearance”.

The Tissières declaration is not persuasive that the claimed design is primarily ornamental for the following reasons:

With respect to Mr. Tissières’ assertion that the ‘825 publication is related to the slopes of the cone within the screw head rather than the lobes, Paragraph 0024 of the ‘986 publication states, 

According to a preferred embodiment, the present invention also relates to a screw which is designed to cooperate with a screwing tool according to the above-described characteristics, comprising a portion containing a screw pitch and a head comprising a recess which is designed to receive at least partially the second part of a screwing tool.

Furthermore, paragraphs 0049-0051 of the ‘986 publication describe the shape of the recessed area, including the lobes. Additionally, the examiner notes that the claimed design of the present application includes the interior spaces of the recessed area (the “slopes of the cone”), not just the perimeter shape of the lobes. 

Paragraph 0024 makes clear that the invention comprises a recess which is designed to “cooperate with a screwing tool” having the characteristics also described in the publication. The claimed design includes the entire recessed area shown in Figs. 3a and 3b and described in paragraphs 0049-0051 (which also includes a description of the “lobes”) of the ‘986 publication. The ‘986 publication thus provides evidence that, on its face, shows that the appearance of the recessed area was designed for the primarily functional purpose of accommodating a specific tool. Mr. Tissières’ assertion that the document is related to only the “slopes of the cone” does not counter these facts.

With respect to Mr. Tissières’ assertion that the shape of the lobes can be varied and have the same technical effect by indicating the alternative embodiment shown in Figs. 4 and 5 of the ‘825 publication (also Figs. 4 and 5 of the ‘986 publication), the examiner notes that Figs. 4 and 5 not only show an alternative embodiment of the screw (including the shape of the lobes of the recessed 

It will be noted that, although the tool 1 of the first embodiment ends in almost a point, the tool 100 of the second embodiment is slightly different, since the peripheral envelope of its second part 108 is truncated at its free end, such as to define a flat surface 150, substantially perpendicular to the longitudinal direction of the tool.

As noted above, paragraph 0024 of the ‘986 publication clearly describes that the screw recess is designed specifically to accommodate the particular screwing tool. It therefore follows that the embodiment shown in Figs. 4 and 5 would not be truly an alternative design that has the same function or “technical effect” as the claimed design, as the claimed design is designed to accommodate a specific tool, and the design shown in Figs. 4 and 5 is design to accommodate a different specific tool. Despite asserting that Figs. 4 and 5 show a screw that has the same “technical effect” as the claimed design, Mr. Tissières has provided no supporting evidence.

With respect to Mr. Tissières’ assertion concerning the “streamlined and pleasant ornamental” appearance, MPEP 1504.01(c), IV, states with respect to declarations concerning ornamental considerations (emphasis added),

(A) An affidavit or declaration under 37 CFR 1.132 submitted from the applicant or a representative of the company, which commissioned the design, explaining specifically and in depth, which features or area of the claimed design were created with:
(1) a concern for enhancing the saleable value or increasing demand for the article. See Gorham Manufacturing Co. v. White, 81 U.S. (14 Wall) 511 (1871), or
(2) a concern primarily for the esthetic appearance of the article;

MPEP 1504.01(c), IV, also states,

(D) Evidence may be provided by a representative of the company, which commissioned the design, to establish the ornamentality of the design by stating the motivating factors behind the creation of the design; 
 
Mr. Tissières’ assertion that the claimed design has a “streamlined and pleasant ornamental appearance” is a simply a conclusory, post hoc assertion that is not supported by any specific or in-depth explanation or evidence concerning enhancing the saleable value or increasing demand, concerning the aesthetic appearance of the article, or concerning the motivating factors behind the creation of the design. Inasmuch as the claimed design may have a “streamlined and pleasant ornamental appearance”, the prima facie evidence provided by the ‘986 publication shows that it is “merely a by-product” of functional considerations; see In re Carletti 140 USPQ 653, 654 (CCPA 1964), MPEP 1504.01(c). Mr. Tissières has failed to provide evidence or explanation to the contrary.
 
prima facie evidence that the recessed area of the claimed design was designed specifically to accommodate the specific tool also described in the ‘986 publication. This is analogous to the situation in Best Lock Corp. v. Ilco Unican Corp.,40 USPQ2d 1048; 94 F3d 1563 (Fed. Cir. 1996), where the Federal Circuit found that a key blade blank which must be designed as shown in order to perform its intended function of fitting into its corresponding lock’s keyway was unpatentable. 

As applicant has failed to provide persuasive arguments or evidence that the recessed area of the claimed design has an appearance that is dictated by ornamental considerations, and as applicant does not argue the examiner’s position that the remainder of the claimed design is directed to portions of the screw head that are plain and unornamented, the claimed design is finally rejected under 35 USC 171 for lacking ornamentality. 


______________________________________________________________________________


The claimed design stands finally rejected under 35 USC 171. 

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b). 


Response Time Period
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA L PRATT whose telephone number is (571)272-7649. The examiner can normally be reached on Monday-Friday, 9am-5pm.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 The merits of the application may not be discussed via email unless an Authorization for Internet Communications in a Patent Application form (form SB/439) is placed in the U.S. application file at the USPTO. Replies to office actions may not be sent via email.


Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA L PRATT/Primary Examiner, Art Unit 2911